Title: The American Commissioners to [Gérard], 20 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Gérard, Conrad-Alexandre


Sir,
Passy 20 Decr. 1777
The Persons going out with the dispatches are Mr. Simeon Deane and Mr. Anthony Knap both of New England. They will set out this Evening for Bordeaux, and will follow Your Orders, which You shall send; inclosed You have a Letter of Credit for the Captn. of Your Ship. We have the honor to be with the utmost respect Sir Your most Obedient and Very Humble Servants
B. FranklinSilas Deane
Mr. Knap is the Pilot who has been mentioned to You before
 
Notation: 1777 Décembre 20.
